--------------------------------------------------------------------------------

Exhibit 10.67.08
 
[Phoenix, Arizona]
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT
AND
JOINT ESCROW INSTRUCTIONS




By and Between




HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation


as “Seller”




and




EMERITUS CORPORATION,
a Washington corporation,


as “Buyer”
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
     
1.
DEFINITIONS
1
     
2.
SALE OF THE PROPERTY
4
     
3.
ESCROW
4
     
4.
PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE
5
     
5.
CONDITIONS TO CLOSING; AS IS PURCHASE
5
     
6.
CLOSING OF ESCROW
8
     
7.
TERMINATION
13
     
8.
REPRESENTATIONS AND WARRANTIES
15
     
9.
CERTAIN EVENTS PRIOR TO CLOSING
17
     
10.
POST-CLOSING MATTERS
17
     
11.
BROKERS
18
     
12.
MISCELLANEOUS PROVISIONS
18

 
EXHIBITS
     
A
Description of Emeritus Master Lease
   
B
Escrow General Provisions
   
C
[RESERVED]
 
 
D
Form of Quitclaim Bill of Sale
   
E
[RESERVED]
 
 
F
[RESERVED]
 
 
G
Nominee and Property/Facility
 
 
H
[Reserved]

 
SCHEDULE
     
1
Related Purchase Agreements

 

--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
 
THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made and entered into as of July 31, 2007 to be effective as of
June 14, 2007 (the “Effective Date”), by and among HEALTH CARE PROPERTY
INVESTORS, INC., a Maryland corporation (“Seller”) and EMERITUS CORPORATION, a
Washington corporation (“Buyer”), as follows:
 
RECITALS
 
A.               Seller is the owner of the Property (as defined below).
 
B.                The Property is currently leased, together with certain other
property, by Seller and/or certain Affiliates (as defined below) of Seller to
Buyer and/or certain Affiliates of Buyer pursuant to the Emeritus Master Lease
(as defined below).
 
C.                Buyer desires to purchase the Property from Seller and Seller
desires to sell the Property to Buyer on the terms and subject to the conditions
set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller agree as follows:
 
1.           DEFINITIONS
 
For all purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires, (i) the terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular; (ii) all references in this Agreement to
designated “Articles,” “Sections” and other subdivisions are to the designated
Articles, Sections and other subdivisions of this Agreement; (iii) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other phrases of similar import; and (iv) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.
 
1.1              1031 Exchange:  As defined in Section 6.8.
 
1.2              Additional Charges:  “Additional Charges,” as defined in the
Emeritus Master Lease and allocable to the Property.
 
1.3              Additional Rent:  “Additional Rent,” as defined in the Emeritus
Master Lease (including “Percentage Rent” and “CPI Rent,” as each are defined in
the Emeritus Master Lease) and allocable to the Property.
 
1.4              Affiliate:  “Affiliate,” as defined in the Emeritus Master
Lease.
 
1.5              Bill of Sale:  As defined in Section 6.2.2.
 

--------------------------------------------------------------------------------


 
1.6             Close of Escrow, Closing Date and/or Closing:  As defined in
Section 6.1.
 
1.7             Closing Funds:  As defined in Section 4.4.
 
1.8             Condemnation:  “Condemnation,” as defined in the Emeritus Master
Lease.
 
1.9             Condemnor:  “Condemnor,” as defined in the Emeritus Master
Lease.
 
1.10           Deed:  As defined in Section 6.2.1.
 
1.11           Earnest Money Deposit:  As defined in the Master Purchase
Agreement.
 
1.12           Effective Date:  As defined in the preface to this Agreement.
 
1.13           Emeritus Master Lease:  That Amended and Restated Master Lease
identified on Exhibit “A” attached hereto among Lessor and Lessee covering,
among other properties, the Property, as more particularly described therein, as
the same may have been amended or modified from time to time in accordance with
the terms thereof.
 
1.14           Emeritus/Summerville Merger:  As defined in the Master Purchase
Agreement.
 
1.15           Escrow Holder:  As defined in Section 3.1.
 
1.16           Event of Default: “Event of Default,” as defined in the Emeritus
Master Lease.
 
1.17           Funds:  Immediately available funds in the form of cash, wire
transfer of funds, or a certified or bank cashier’s check drawn on a reputable
financial institution acceptable to Escrow Holder.
 
1.18           Hazardous Substance:  “Hazardous Substance,” as defined in the
Emeritus Master Lease.
 
1.19           HCP:  Health Care Property Investors, Inc., a Maryland
corporation.
 
1.20           Impositions:  “Impositions,” as defined in the Emeritus Master
Lease with respect to the Property.
 
1.21           Laws:  All applicable governmental laws, codes, ordinances,
regulations, judgments, permits, approvals or other requirements.
 
1.22           Lessee:  “Lessee,” as defined in the Emeritus Master Lease.
 
1.23           Lessor:  “Lessor,” as defined in the Emeritus Master Lease.
 
1.24           Liabilities: Any claim, liability, loss, cost, action, damage,
expense or fees, including but not limited to reasonable attorney’s and
paralegals’ fees and costs of defense (each, a “Liability”).
 
1.25           Master Purchase Agreement:  As defined in Schedule 1 hereto.
 
2

--------------------------------------------------------------------------------


 
1.26           Minimum Rent:  “Minimum Rent,” as defined in the Emeritus Master
Lease with respect to the Property.
 
1.27           Opening of Escrow:  As defined in Section 3.3.
 
1.28           Organizational Documents:  Collectively, as applicable, the
articles or certificate of incorporation, certificate of limited partnership or
certificate of limited liability company, bylaws, partnership agreement,
operating company agreement, trust agreement, statements of partnership,
fictitious business name filings and all other organizational documents relating
to the creation, formation and/or existence of a business entity, together with
resolutions of the board of directors, partner or member consents, trustee
certificates, incumbency certificates and all other documents or instruments
approving or authorizing the transactions contemplated by this Agreement.
 
1.29           Outside Closing Date:  Subject to extension as provided Section
6.8 below, August 15, 2007.
 
1.30           Permitted Exceptions:  As defined in Section 6.2.1.
 
1.31           Person:  Any individual, corporation, partnership, joint venture,
limited liability partnership, limited liability company, association, joint
stock company, trust, unincorporated organization, whether or not a legal
entity, or other business or governmental entity or authority (or any
department, agency, or political subdivision thereof).
 
1.32           Property:  The “Leased Property” (as defined in the Emeritus
Master Lease) of the “Facility” (as defined in the Emeritus Master Lease) listed
on Exhibit G attached hereto, less any portion which has been taken by reason of
any Condemnation or other exercise of the power of eminent domain.  The parties
acknowledge that the Property for purposes of this Agreement includes only the
“Leased Property” of the “Facility” listed  on Exhibit G attached hereto, and
that the balance of the “Leased Property” of each “Facility” covered by the
Emeritus Master Lease, but not covered by this Agreement is being sold and
conveyed to Buyer pursuant to the Master Purchase Agreement or another Related
Purchase Agreement.  In other words, pursuant to this Agreement, the Master
Purchase Agreement and the other Related Purchase Agreements Seller and/or its
Affiliates are selling and Buyer is purchasing all of Seller’s and/or its
Affiliates’ right, title and interest in and to the “Leased Property” of all of
the “Facilities” covered by the Emeritus Master Lease upon the Closing hereunder
and the Related Purchase Agreement Closing under each applicable Related
Purchase Agreement, but this Agreement is intended to and only covers the
“Leased Property” of the “Facility” listed  on Exhibit G attached hereto.
 
1.33           Purchase Price:  As defined in Section 4.1.
 
1.34           Related Purchase Agreements:  The agreements identified on
Schedule 1 attached hereto between and/or among Seller or certain Affiliates of
Seller, and Buyer, or certain Affiliates of Buyer, relating to certain purchase
and sale transactions to be consummated concurrently with the Closing hereunder,
if at all (each, a “Related Purchase Agreement”).
 
1.35           Related Purchase Agreement Closing.  The “Closing,” as defined in
each Related Purchase Agreement.
 
3

--------------------------------------------------------------------------------


 
1.36           Related Purchase Agreement Buyer Default.  The occurrence of a
default (i.e., after any applicable notice or cure period) by Buyer or any
Affiliate of Buyer under any Related Purchase Agreement.
 
1.37           Related Purchase Agreement Seller Default.  The occurrence of a
default (i.e., after any applicable notice or cure period) by Seller or any
Affiliate of Seller under any Related Purchase Agreement.
 
1.38           Release of Claims:  As defined in the Master Purchase Agreement.
 
1.39           Rent and Charges:  All accrued and unpaid Minimum Rent,
Additional Rent, and any Additional Charges (whether or not billed) payable by
the Lessee under the Emeritus Master Lease with respect to the Property, through
and including the day prior to Closing Date (prorated to the extent applicable
for the month during which the Closing occurs).
 
1.40           Summerville:  Summerville Senior Living, Inc., a Delaware
corporation.
 
1.41           Summerville Master Lease:  As defined in the Master Purchase
Agreement.
 
1.42           Title Company:  Chicago Title Insurance Company, Attn: Angie
Koetters, Escrow Officer, Fax No.:(312)223-5888.
 
1.43           Title Policy:  As defined in Section 6.4.
 
1.44           Title Endorsements:  As defined in Section 6.4.
 
1.45           Transaction Documents:  Collectively, this Agreement, the Deed,
the Bill of Sale, each Related Purchase Agreement, and all other agreements,
documents and/or instruments to be executed and/or delivered pursuant to and in
connection with this Agreement, the Related Purchase Agreements and/or the
Exhibits hereto or thereto.
 
1.46           Transaction Taxes.  Any and all federal, state, municipal or
other local Law documentary transfer, stamp, sales, use, excise, privilege or
similar tax, fee or charge payable in connection with the delivery of any
instrument or document provided in or contemplated by this Agreement, any
Related Purchase Agreement or the Exhibits hereto and thereto together with
interest and penalties, if any, thereon, including any sales or similar taxes
payable in connection with the transfer of any personal property comprising a
part of the Property.
 
2.           SALE OF THE PROPERTY
 
Buyer agrees to purchase and accept from Seller, and Seller agrees to sell,
convey and assign to Buyer, the Property on the terms and subject to the
conditions set forth herein.
 
3.           ESCROW
 
3.1           General Instructions.  Title Company is also hereby designated as
escrow holder (sometimes herein referred to as “Escrow Holder”).  Escrow
Holder’s Escrow number, Escrow Officer for the transactions contemplated hereby
and under the Related Purchase Agreements, address for notices and wiring
information is set forth below Title Company’s acceptance of this
Escrow.  Escrow Holder’s general conditions or provisions, which are attached
hereto as Exhibit “B” are incorporated by reference herein; provided, however,
that in the event of any inconsistency between Exhibit “B” and any of the
provisions of this Agreement or any Related Purchase Agreement, the provisions
of this Agreement or the Related Purchase Agreement, as applicable, shall
control, respectively.  Buyer and Seller shall each execute, deliver and be
bound by such further escrow instructions or other instruments as may be
reasonably requested by the other party or by Escrow Holder from time to time,
so long as the same are consistent with this Agreement.  Escrow Holder shall not
comply with the unilateral instructions of only one party without the consent of
the other party hereto unless otherwise expressly required to do so in this
Agreement or any Related Purchase Agreement.
 
4

--------------------------------------------------------------------------------


 
3.2           Tax Reporting Person.  For purposes of complying with Internal
Revenue Code § 6045(e), as amended effective January 1, 1991, Escrow Holder is
hereby designated as the “person responsible for closing the transaction,” and
also as the “reporting person” for purposes of filing any information returns
with the Internal Revenue Service concerning this transaction, as required by
law.
 
3.3           Opening of Escrow.  Escrow shall be deemed open when not less than
four (4) originals of this Agreement and each Related Agreement, fully signed by
all parties hereto or thereto either together or in counterparts, are delivered
to Escrow Holder (the “Opening of Escrow”), which shall occur within one (1)
business day after execution of this Agreement by Buyer and Seller and each
Related Purchase Agreement by the Parties thereto.  Escrow Holder shall
immediately notify Buyer, Seller and their respective attorneys in writing of
the official date of the Opening of Escrow.
 
4.           PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE
 
4.1            Purchase Price.  The purchase price for the Property shall be
Eight Million One Hundred Ninety-Five Thousand Four Hundred Forty-Five Dollars
and 00/100ths ($8,195,445.00) (the “Purchase Price”).
 
4.2            [Intentionally Deleted.]
 
4.3            [Intentionally Deleted.]
 
4.4            Closing Funds.  No later than 2:00 p.m., Pacific Standard Time,
on the Closing Date, Escrow Holder shall calculate and Buyer shall wire Funds
into Escrow (using wiring instructions reasonably satisfactory to Escrow Holder)
in an amount which shall equal the Purchase Price plus any other sums payable by
Buyer hereunder (the “Closing Funds”).
 
5.           CONDITIONS TO CLOSING; AS IS PURCHASE
 
5.1             Buyer’s Conditions. Provided that Buyer is not in breach or
default of any provisions of this Agreement, the obligation of Buyer to purchase
the Property shall be subject to satisfaction of each of the conditions set
forth in this Section 5.1 on and as of the Closing Date.  Seller and Buyer
expressly acknowledge and agree that each of the conditions set forth in this
Section 5.1 is for the benefit of and may be waived only by Buyer as herein
provided.
 
5

--------------------------------------------------------------------------------


 
5.1.1          Seller’s Representations and Warranties.  The representations and
warranties of Seller set forth in Section 8 below shall be true and correct in
all material respects on the Closing Date as if made again on the Closing Date.
 
5.1.2          Seller’s Performance.  Seller shall have performed all of its
obligations under this Agreement which by the terms of this Agreement are
required to be performed by Seller as of or prior to the Closing Date.
 
5.1.3          [Intentionally Omitted].
 
5.1.4          Occurrence of the Closing by the Outside Date.  The Closing
hereunder shall occur on or before the Outside Closing Date.
 
5.1.5          Related Purchase Agreements.  The Related Purchase Agreement
Closing under each Related Purchase Agreement shall occur simultaneous with the
Closing.  In addition, no Related Purchase Agreement Seller Default under any
Related Purchase Agreement shall have occurred and be continuing.
 
5.2           Buyer’s Approval, Disapproval or Waiver of Conditions.  Prior to
Closing Buyer shall notify Seller and Escrow Holder in writing in the event that
as of the date of Closing, any of the conditions set forth in Section 5.1 have
not been satisfied or waived by Buyer; provided, however, that if any of the
conditions set forth in Sections 5.1.3, 5.1.4  or 5.1.5 have not been satisfied
as a result of any act or omission of Buyer or any Affiliate of Buyer, then
Buyer shall not be entitled to disapprove such condition, but rather the same
shall, following any applicable notice and cure period pursuant to Section 7.2
below, constitute a default by Buyer hereunder.  In the event that Buyer is not
entitled to disapprove a condition or Buyer fails to approve, disapprove or
waive such condition, if applicable, within the time and in the manner herein
specified, then such condition shall be deemed conclusively satisfied or waived
by Buyer and thereafter shall not be a condition precedent to the performance by
Buyer of its respective obligations hereunder.
 
5.3           “AS IS” SALE.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT BUYER IS
ACQUIRING THE PROPERTY “AS IS,” IN ITS PRESENT STATE AND CONDITION, WITHOUT ANY
REPRESENTATIONS OR WARRANTIES FROM SELLER OF ANY KIND WHATSOEVER, EITHER EXPRESS
OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8 BELOW.  IN PARTICULAR,
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8 BELOW, SELLER MAKES NO REPRESENTATION
OR WARRANTY RESPECTING THE USE, CONDITION, TITLE, OPERATION OR MANAGEMENT OF THE
PROPERTY, OR COMPLIANCE WITH ANY APPLICABLE LAWS RELATING TO ZONING,
SUBDIVISION, PLANNING, BUILDINGS, FIRE, SAFETY, EARTHQUAKE, HEALTH OR
ENVIRONMENTAL MATTERS, THE PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES, OR
COMPLIANCE WITH ANY OTHER COVENANTS, CONDITIONS AND RESTRICTIONS (WHETHER OR NOT
OF RECORD).  Buyer represents that it is knowledgeable in real estate matters
and is relying upon Buyer’s own investigation and analysis in purchasing the
Property, as well as the fact that Buyer or its Affiliates originally sold to
and/or developed on behalf of Seller the Property and at all times thereafter
have leased and exclusively controlled the same.  Buyer further represents that
it has had ample opportunity to inspect and has, in fact, made all of the
investigations Buyer deems necessary in purchasing the Property.  As a result,
Buyer hereby expressly waives any notice requirements which may be imposed upon
Seller pursuant to § 25359.7 of the California Health & Safety Code or any other
similar and applicable Laws.  If this Agreement is not terminated and Buyer
acquires the Property as provided herein, Buyer shall have thereby approved all
aspects of the Property and this transaction and thereby waives any claim or
Liability against Seller.  In furtherance of the foregoing, at the Closing,
Buyer shall and shall cause Lessee to execute and deliver to Seller the Release
of Claims. The provisions of this Section 5.3 shall survive the Closing.
 
6

--------------------------------------------------------------------------------


 
5.4           Seller’s Conditions.  Provided that Seller is not in breach or
default of any provision of this Agreement, the obligation of Seller to sell the
Property shall be subject to satisfaction of each of the conditions set forth in
this Section 5.4.  Seller and Buyer expressly acknowledge and agree that each of
the conditions set forth in this Section 5.4 is for the benefit of and may be
waived only by Seller in writing.
 
5.4.1          No Default Under Emeritus Master Lease.  Prior to the Closing,
(a) no Event of Default, or event which with notice and/or passage of time would
constitute an Event of Default by Lessee under the Emeritus Master Lease shall
have occurred and be continuing and (b) all Rent and Charges shall be paid as
and when due under the Emeritus Master Lease, through but not including the
Closing Date.
 
5.4.2           [Intentionally Omitted].
 
5.4.3          Occurrence of Closing by the Outside Closing Date.  The Closing
shall occur on or before the Outside Closing Date.
 
5.4.4          Related Purchase Agreements.  The Related Purchase Agreement
Closing under each Related Purchase Agreement shall occur simultaneous with the
Closing.  In addition, no Related Purchase Agreement Buyer Default under any
Related Purchase Agreement shall have occurred and be continuing.
 
5.4.5           Buyer’s Representations and Warranties.  Buyer’s representations
and warranties set forth in Section 8 below shall be true and correct in all
material respects on the Closing Date as if made again on the Closing Date.
 
5.4.6           Buyer’s Performance.  Buyer shall have performed all of its
obligations under this Agreement which by the terms of the Agreement are
required to be performed by Buyer as of or prior to the Closing Date.
 
5.5           Seller’s Approval, Disapproval or Waiver of Conditions. Prior to
the Closing, Seller shall notify Buyer and Escrow Holder in writing in the event
that as of the date of Closing, any of the conditions set forth in Section 5.4
have not been satisfied or waived by Seller; provided, however, that if any of
the conditions set forth in Sections 5.4.2 , 5.4.3 or 5.4.4 have not been
satisfied as a result of any act or omission of Seller or any Affiliate of
Seller, then Seller shall not be entitled to disapprove such condition, but
rather the same shall, following any applicable notice and cure period pursuant
to Section 7.2 below, constitute a default by Seller hereunder.  In the event
that Seller is not entitled to disapprove a condition or Seller fails to
approve, disapprove or waive such condition, if applicable, prior to the
Closing, then such condition shall be deemed conclusively satisfied or waived by
Seller and thereafter shall not be a condition precedent to the performance by
Seller of its obligations hereunder.
 
7

--------------------------------------------------------------------------------


 
6.           CLOSING OF ESCROW
 
6.1           Closing Date.  Subject to extension in order to implement the
provisions of Section 6.8, and unless this Agreement has been earlier terminated
in accordance with the applicable provisions of Section 7 below, Escrow shall
close on the Outside Closing Date; provided, however, that subject to
satisfaction or waiver of each of the conditions set forth in Sections 5.1 and
5.4, Buyer shall be entitled to close Escrow prior to the Outside Closing Date
upon not less than five (5) days’ notice to Seller and Escrow Holder; provided
further, however, that in no event shall the closing occur prior to July 31,
2007.  The terms “Close of Escrow” and/or “Closing” are used in this Agreement
to mean the time and date the transactions contemplated hereby are closed and
the Deed or other applicable conveyance instrument has been delivered to Buyer
through Escrow, regardless whether the Deed or other conveyance instrument is
actually recorded in the land records in which the Property is situated.  The
term “Closing Date” as used in this Agreement means the date that the Closing
occurs.
 
6.2           Deposits by Seller.  At or before 5:00 p.m., local time in Los
Angeles, California, on that date which is not less than one (1) business day
before the Close of Escrow, Seller shall deliver or cause to be delivered to
Escrow Holder the following items for handling as described below; provided,
however, that Escrow need not be concerned with the form or content but only
with manual delivery of all of the following other than item 6.2.1:
 
6.2.1           Deed.  A duly executed and acknowledged grant deed, special
warranty deed or equivalent thereof in the State (a “Deed”) conveying the
Property to Buyer, subject to (collectively the “Permitted Exceptions”): (i) all
Impositions, whether past due or delinquent, and (ii) all covenants, conditions,
restrictions, rights of way, easements and other matters of record or which
would be disclosed by an accurate survey or physical inspection of the Property;
 
6.2.2          Bill of Sale.  A duly executed and acknowledged quit claim bill
of sale conveying any right, title and interest of Seller in and to any tangible
personal property located on or within the Property to Buyer, without warranty
except as expressly set forth therein, in the form attached hereto as Exhibit
“D” or such other form as reasonably acceptable to Seller and Buyer.
 
6.2.3          [Intentionally Deleted];
 
6.2.4          [Intentionally Deleted];
 
6.2.5          Seller’s Certificate.  If any express representation or warranty
of Seller set forth in Section 8 hereof needs to be modified due to changes
since the Effective Date, a certificate of Seller, dated as of the Closing Date
and executed on behalf of Seller by a duly authorized representative thereof,
identifying any such representation or warranty which is not, or no longer is,
true and correct and explaining the state of facts giving rise to the
change.  In no event shall Seller have any Liability to Buyer for, or be deemed
to be in default hereunder by reason of any breach of a representation or
warranty set forth in Section 8 hereof which results from any change that (i)
occurs between the Effective Date and the Closing Date, and (ii) is either
expressly permitted under the terms of this Agreement or beyond the reasonable
control of Seller to prevent.  The occurrence of a change in a representation or
warranty which is permitted hereunder or is beyond the reasonable control of
Seller to prevent shall, if materially adverse to Buyer, constitute the
non-fulfillment of the conditions set forth in Section 5.1.1 hereof.  If,
despite changes or other matters described in such certificate, the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in any certificate
of Seller delivered pursuant to this Section 6.2.4;
 
8

--------------------------------------------------------------------------------


 
6.2.6           Evidence of Authority.  Such certificates or documents as may be
reasonably required by Escrow Holder in order to cause any Title Policy
requested by Buyer as provided in Section 6.4 below to be issued and the Close
of Escrow to occur; provided, however, that in no event shall Seller be required
to execute and deliver a so-called owner’s or ALTA affidavit or indemnity or a
mechanics’ lien indemnity with respect to the Property, except in form and
substance acceptable to Seller in its sole, but reasonable discretion, and in
any event any such affidavit shall be limited to (a) the actual knowledge of
Seller (without investigation or the duty to investigate) and (b) the direct
actions of Seller;
 
6.2.7          Closing Statement.  A duly executed and acknowledged counterpart
of a joint buyer/seller estimated closing statement to be prepared by Escrow
Holder and delivered to Seller and Buyer (the “Closing Statement”); and
 
6.2.8           Additional Items.  Any additional funds and/or instruments,
signed and properly acknowledged by Seller, if appropriate, as may be necessary
to comply with Seller’s obligations under this Agreement.
 
6.3           Deposits by Buyer.  At or before 1:00 p.m., local time in Los
Angeles, California, on the date of the Close of Escrow, Buyer shall deliver or
cause to be delivered to Escrow Holder:
 
6.3.1          Funds.  Immediately available Closing Funds by wire transfer into
Escrow Holder’s depository bank account in an amount which shall equal the
Purchase Price plus all Closing costs, charges or prorations payable by Buyer
hereunder, as the same shall be more particularly set forth on the Closing
Statement;
 
6.3.2          [Intentionally Deleted];
 
6.3.3          [Intentionally Deleted]; .
 
6.3.4          [Intentionally Deleted];
 
6.3.5          [Intentionally Deleted];
 
6.3.6          Buyer’s Certificate.  If any representation or warranty of Buyer
set forth in Section 8 hereof needs to be modified due to changes since the
Effective Date, a certificate of Buyer addressed to Seller, dated as of the
Closing Date and executed on behalf of Buyer by a duly authorized representative
thereof, identifying any such representation or warranty which is not, or no
longer is, true and correct and explaining the state of facts giving rise to the
change.  In no event shall Buyer have any Liability to Seller for, or be deemed
to be in default hereunder by reason of any breach of a representation or
warranty set forth in Section 8 hereof which results from any change that (i)
occurs between the Effective Date and the Closing Date and (ii) is either
expressly permitted under the terms of this Agreement or is beyond the
reasonable control of Buyer to prevent.  The occurrence of a change in a
representation or warranty which is permitted hereunder or is beyond the
reasonable control of Buyer to prevent shall, if materially adverse to Seller,
constitute the non-fulfillment of the conditions set forth in Section 5.4.5
hereof.  If, despite changes or other matters described in such certificate, the
Closing occurs, Buyer’s representations and warranties set forth in this
Agreement shall be deemed to have been modified by all statements made in such
certificate;
 
9

--------------------------------------------------------------------------------


 
6.3.7          Evidence of Authority.  Such certificates or documents as may be
reasonably required by Escrow Holder in order to cause the Title Policy to be
issued and the Close of Escrow to occur;
 
6.3.8          Closing Statement.  A duly executed and acknowledged counterpart
of the Closing Statement; and
 
6.3.9          Additional Items.  Any additional Funds and/or instruments,
signed and properly acknowledged by Buyer, if appropriate, as may be necessary
to comply with Buyer’s obligations under this Agreement.
 
6.4           Title Policies.  At the Close of Escrow, but not as a condition
thereto, Buyer shall be entitled to request and obtain from Title Company if so
requested by Buyer, with a copy to be delivered to Seller, a policy of title
insurance with respect to the Property, insuring good and indefeasible title to
the Property vested in Buyer as of the Closing Date in the amount of the
Purchase Price, subject to such matters of record or apparent as Buyer and Title
Company may agree (a “Title Policy”) and including such endorsements thereto as
Buyer may request and Title Company agrees to issue (the “Title
Endorsements”).  The cost of any Title Policy and all Title Endorsements thereto
shall be borne by the parties as provided in Section 6.6 below.
 
6.5           Prorations.
 
6.5.1          Impositions and Other Expenses.  Buyer and Seller acknowledge and
agree that the Emeritus Master Lease is absolutely net to Lessor, and that
Lessee is solely responsible for any and all Impositions, insurance premiums,
utility charges and other expenses incurred in connection with the operation,
maintenance and use of the Property.  Accordingly, Buyer and/or Lessee shall be
solely responsible for all such amounts whether accruing prior to or after the
Closing and there shall be no prorations on account thereof between Buyer and
Seller hereunder.  Any adjustments or prorations of such amounts between Buyer
and Lessee shall be solely between such parties and neither Seller nor Escrow
Holder shall be concerned therewith.
 
(a)           Rents.  Notwithstanding anything to the contrary herein, all Rents
and Charges shall belong to and be paid over to Lessor by Lessee on the Closing
Date. All Minimum Rent and Additional Rent payable by Lessee to Lessor shall be
prorated pursuant to the terms of the Master Purchase Agreement, but such
prorations shall nevertheless be reflected on the Closing Statement executed and
delivered hereunder.
 
10

--------------------------------------------------------------------------------


 
6.6           Closing and Transaction Costs.
 
6.6.1           Seller and Buyer shall execute such returns, questionnaires and
other documents as shall be required with regard to all applicable Transaction
Taxes imposed by applicable federal, state or local Law.
 
6.6.2          Upon the Closing, Buyer shall be responsible for:
 
(a)           any Transaction Taxes in excess of the portion thereof that is the
responsibility of Seller as provided in Section 6.6.3 below;
 
(b)           all expenses of or related to the issuance of any Title Policy
(including the costs of any survey required by Buyer and/or the Title Company),
any Title Endorsements and chain of title reports, and all fees and charges of
Escrow Holder hereunder in excess of the applicable portion thereof that is the
responsibility of Seller as provided in Section 6.6.3 below;
 
(c)           the charges for or in connection with the recording and/or filing
of any instrument or document provided herein or contemplated by this Agreement,
the Related Purchase Agreements or any agreement or document described or
referred to herein or therein;
 
(d)           all reports or studies obtained by or at the direction of Buyer,
including all appraisal, environmental, engineering or other third party reports
and the fees or costs incurred in connection therewith;
 
(e)           Buyer’s legal, accounting and other professional fees and expenses
incurred in connection with the transactions contemplated hereby, the Related
Purchase Agreements and the Exhibits hereto and thereto; and
 
(f)           all other costs and expenses incurred in connection with the
transactions contemplated hereunder, under the Related Purchase Agreements and
the Exhibits hereto and thereto that are not the responsibility of Seller as
provided in Section 6.6.3 below.
 
6.6.3          Upon the Closing, Seller shall be responsible for:
 
(a)           Twenty-Seven Percent (27%) of the sum of (i) any Transaction
Taxes, and (ii) the cost of the Title Policy and Title Endorsements, provided,
however, that neither Seller nor its Affiliates shall be responsible for (i) any
Transaction Taxes or (ii) the cost of any Title Policies and Title Endorsements,
in either case, pursuant to this Agreement or the Related Purchase Agreements in
excess of One Million Dollars and 00/100ths ($1,000,000.00), in the aggregate;
and
 
11

--------------------------------------------------------------------------------


 
(b)           Seller’s legal, accounting and other professional fees and
expenses incurred in connection with the transactions contemplated hereby and
the Exhibits hereto.
 
6.6.4          Any personal property conveyed to Buyer as part of the Property
is included in this sale as part of the Purchase Price for the Property and
without additional charge therefore.
 
6.6.5           If the Closing does not occur for any reason other than Seller’s
default hereunder, Buyer shall pay all title and Escrow cancellation charges and
expenses.  If the Closing does not occur by reason of Seller’s default
hereunder, then in such event Seller shall be responsible for any title and
Escrow cancellation charges and expenses.  The provisions of this Section 6.6.5
shall survive any early termination of this Agreement prior to Closing.
 
6.7           Completion and Distribution of Documents.  Escrow Holder shall
also undertake the following at or promptly after the Close of Escrow:
 
6.7.1           If necessary, Escrow Holder is authorized and instructed to
insert the Closing Date as the date of any documents conveying or terminating
interests herein or to become operative as of the Closing Date.
 
6.7.2          Cause the Deed and any other recordable instrument which the
parties so direct to be recorded in the appropriate land records office where
the Property is located.  If permitted by applicable law, Escrow Holder is
hereby instructed not to affix the amount of any Transaction Tax on the face of
the Deed but to pay on the basis of a separate affidavit signed by either Seller
or Buyer, as applicable, and not made a part of the public record; and
 
6.7.3           Cause each non-recorded document to be delivered to the party
acquiring rights thereunder, or for whose benefit such document was obtained.
 
6.8           Seller’s Election of 1031 Exchange.  Seller may elect to sell the
Property to Buyer in the form of a tax-deferred exchange pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended (“1031 Exchange”);
provided, however, such 1031 Exchange shall not be a condition to Seller’s
obligation to close the transactions contemplated by this Agreement; provided
further, however, that Seller shall be entitled, in its sole discretion, to
extend the Closing Date (including the Outside Closing Date) for up to ten (10)
days by written notice delivered to Buyer and Escrow Holder no less than three
(3) days prior to the scheduled Closing Date in order to accommodate such a 1031
Exchange.  In the event that Seller shall so elect a 1031 Exchange, Seller shall
give written notice to Buyer and Escrow Holder of such election.  Buyer shall
fully cooperate with any such 1031 Exchange, including with respect to the
following as may be requested or approved by Seller:
 
6.8.1           executing and delivering amendments to this Agreement and/or
amendments and restatements of this Agreement so that the transactions
contemplated hereby are incorporated into one or more cross-contingent
agreements;
 
6.8.2          executing and delivering one or more assignments of this
Agreement or any of any of agreements described in Section 6.8.1 above from
Buyer to an Affiliate of Buyer or by Seller to any Affiliate of Seller or to a
qualified exchange accommodator of Seller or such Affiliate; and
 
12

--------------------------------------------------------------------------------


 
6.8.3           such other additional documents;
 
provided, however, that Buyer shall not be required to incur any additional
Liabilities or financial obligations as a consequence of any of the foregoing
exchange transactions.  Seller hereby indemnifies and holds Buyer harmless from
any Liabilities to which Buyer may be exposed due to any participation by Buyer
in such a 1031 Exchange transaction.  The provisions of this Section 6.8 shall
survive the Closing.
 
7.           TERMINATION
 
7.1           Early Termination for Failure of Conditions.
 
7.1.1           Termination by Buyer. If Buyer is entitled to and in fact
disapproves any of the conditions set forth in Sections 5.1.1 through 5.1.5,
inclusive, then Escrow and this Agreement shall automatically terminate upon
receipt by Seller and Escrow Holder of Buyer’s written notice of disapproval of
such condition within the time and in the manner provided in Section 5.2;
provided, however, that if there is a failure of (a) any of the conditions set
forth in Section 5.1.1 or 5.1.2 or (b) any of the conditions set forth in
Section 5.1.4 or 5.1.5 that results from a breach or default by Seller or any
Affiliate of Seller of their respective obligations under this Agreement or
under any Related Purchase Agreement, then in any such event in lieu of
terminating this Agreement and Escrow pursuant to this Section 7.1, Buyer shall
be entitled to exercise its rights pursuant to Section 7.2 below.  In addition,
without limiting the foregoing, the parties acknowledge and agree that the
occurrence of any event of the type described in the second sentence of Section
5.1.5 above that results in the failure of the conditions set forth therein
shall also constitute and be deemed a default by Seller under this Agreement
entitling Buyer to exercise its remedies pursuant to Section 7.2 below.
 
7.1.2          Termination by Seller.  If Seller disapproves any of the
conditions set forth in Section 5.4 above, then Escrow and this Agreement shall
automatically terminate upon receipt by Buyer and Escrow Holder of Seller’s
written notice of disapproval thereof at any time prior to the Closing;
provided, however, that if there is a failure of (a) any of the conditions set
forth in Sections 5.4.5 or 5.4.6 or (b) any of the conditions set forth in
Sections 5.4.3, or 5.4.4 that results from a breach or a default by Buyer or any
Affiliate of Buyer of its respective obligations under this Agreement or under
any Related Purchase Agreement, then in any such event in lieu of terminating
this Agreement and Escrow pursuant to this Section 7.1.2, Seller shall be
entitled to exercise its remedies pursuant to Section 7.2 below.  In addition,
without limiting the foregoing, the parties acknowledge and agree that the
occurrence of any event of the type described in Section 5.4.1(a) or in the
second sentence of Section 5.4.4 above that results in the failure of the
conditions set forth therein shall also constitute and be deemed a default by
Buyer under this Agreement entitling Seller to exercise its remedies pursuant to
Section 7.2 below.
 
7.1.3          Rights and Obligations Upon Termination for Failure of
Conditions.  If Escrow and this Agreement are terminated in the manner and
within the applicable time period(s) provided pursuant to either Section 7.1.1
or Section 7.1.2 above, (a) all instruments in Escrow shall be returned to the
party depositing the same, (b) Buyer shall return all items previously delivered
by Seller to Buyer, (c) the provisions of Section 6.6.5 above shall apply and
the Earnest Money Deposit shall be disbursed in accordance with the terms of the
Master Purchase Agreement, and (d) neither party shall have any further rights,
obligations or Liabilities whatsoever to the other party concerning the purchase
and sale of the Property pursuant to this Agreement, except for those
Liabilities which are expressly stated in this Agreement to survive termination.
 
13

--------------------------------------------------------------------------------


 
7.2           Termination by Reason of Default.  If the Closing fails to occur
when and as provided in Section 6 above by reason of a breach or default (or
deemed default as provided in the last sentence of either of Section 7.1.1 or
Section 7.1.2 above) of either party of any of its duties, obligations,
representations or warranties under this Agreement, then the non-defaulting
party may elect, by written notice to the defaulting party and to Escrow Holder,
to terminate Escrow and this Agreement, and the Master Purchase Agreement shall
govern the disbursement of the Earnest Money Deposit as provided therein.  Such
termination shall be effective five (5) days after delivery of such notice (the
“Effective Termination Date”); provided, that (i) the non-defaulting party has
performed or is in a position to perform all obligations on its part to be
performed as of the Effective Termination Date other than those obligations
which the non-defaulting party is prevented from having performed by reason of
the defaulting party’s breach or default; and (ii) the defaulting party has not
cured the default and the non-defaulting party has not waived such default by
the Effective Termination Date.  Except as otherwise provided below in this
Section 7.2 and Section 6.6.5 above and in the Master Purchase Agreement, Escrow
Holder and the parties shall, upon such termination, return all of the other
party’s funds and documents then held by them to the party depositing or
delivering the same.  Thereafter, each of the parties shall be discharged and
released from all obligations and Liabilities except as otherwise provided in
this Section 7.2 and Section 6.6.5 above and in the Master Purchase Agreement
and except for those obligations and Liabilities which are expressly intended to
survive the termination of this Agreement, including those Liabilities set forth
in Section 12.2 below.
 
7.2.1          Seller’s Damages.  If the Closing fails to occur by reason of a
breach or default of this Agreement by Buyer, then Seller may terminate this
Agreement as of the Effective Termination Date as provided in Section 7.2 above,
in which case Buyer shall be Liable for the cancellation and other charges and
expenses as provided for in Section 6.6.5 and the Master Purchase Agreement
shall govern the disbursement of the Earnest Money Deposit as provided therein.
 
7.2.2           Buyer’s Remedies. If the Closing fails to occur by reason of a
breach or default of this Agreement by Seller, then Buyer may either (a)
terminate this Agreement as of the Effective Termination Date as provided in
Section 7.2 above, in which case the Master Purchase Agreement shall govern the
disbursement of the Earnest Money Deposit as provided therein, and Seller shall
be liable for the cancellation and other charges and expenses provided for in
Section 6.6.5, or (b) enforce specific performance of the obligations of Seller
here­under; provided, however, that any action by Buyer to seek such specific
performance must be commenced within thirty (30) calendar days of the occurrence
of the alleged default by Seller; provided further, however, that, except as
provided in Section 6.6.5, in no event whatsoever shall Seller ever have any
Liability (whether in law or equity) for damages as a result of a default by
Seller under this Agreement.
 
14

--------------------------------------------------------------------------------


 
7.3           Relationship to Emeritus Master Lease.  Notwithstanding anything
to the contrary in this Agreement, no termination of this Agreement and Escrow
by Seller or Buyer regardless of the reason therefor shall affect the rights or
obligations of Lessor or Lessee under the Emeritus Master Lease, which Emeritus
Master Lease shall remain in full force and effect following any such
termination of this Agreement prior to the Closing.
 
8.           REPRESENTATIONS AND WARRANTIES
 
8.1           In General.  In addition to any express agreements of either party
contained herein, the following constitute representations and warranties by
Seller to Buyer, and by Buyer to Seller, which shall be true and correct as of
the date hereof, and the truth and accuracy of such representations and
warranties as of the Close of Escrow by each party shall also constitute a
condition to the Close of Escrow for the benefit of the party to whom such
representations and warranties were made.
 
8.2           By Each Party.  Seller represents and warrants to Buyer, and Buyer
hereby represents and warrants to Seller, as follows:
 
8.2.1          Authority.  Such party has full power and authority to enter into
and comply with the terms of this Agreement, and the individuals executing this
Agreement on behalf of such party have actual right and authority to bind that
party to the terms of this Agreement.
 
8.2.2           Binding Effect.  No action or consent which has not been
obtained is necessary to make this Agreement, and this Agreement and all
documents to be executed hereunder are or will be when executed the valid and
legally binding obligations of such party, enforceable in accordance with their
respective terms, except as such enforceability may be limited by creditors’
rights laws and general principles of equity.
 
8.2.3           No Conflict.  The execution and delivery of this Agreement and
all other documents to be executed by such party hereunder, compliance with the
provisions thereof and hereof and the consummation of the transactions
contemplated hereunder and thereunder will not result in (a) a breach or
violation of (i) any Laws applicable to such party now in effect, (ii) the
Organizational Documents of such party, (iii) any judgment, order or decree of
any governmental authority with jurisdiction binding on such party or (iv)
subject to the Permitted Exceptions, any other material agreement or instrument
to which such party is a party or by which it is bound.   Buyer shall be solely
responsible for obtaining any consents, approvals or waivers required under any
Permitted Exceptions with respect to the Property in connection with the
transactions contemplated hereby or under the Related Purchase
Agreements.  Seller hereby agrees to reasonably cooperate with Buyer, without
any out-of-pocket cost or expense to Seller, in seeking any such required
consents, approval or waivers.
 
15

--------------------------------------------------------------------------------


 
8.2.4          Patriot Act.  To the actual knowledge of such party, such party
and its respective Affiliates are in compliance with the requirements of
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and
other similar requirements contained in the rules and regulations of the Office
of Foreign Assets Control, Department of Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation or orders collecting called
the “Orders”).  Neither such party nor any of their Affiliates (A) is listed on
the Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”), (B) is a Person (as defined in the Order) who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or (C) to the actual knowledge of such party, is owned or controlled
by (including without limitation by virtue of such person being a director or
owning voting shares or interests), or acts for or on behalf of, any person on
the Lists or any other person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders.  As used herein, the
term “actual knowledge” as it relates to Seller shall mean the actual knowledge
(without investigation or the duty to conduct investigation) of Paul Gallagher
and Brian J. Maas and as it relates to Buyer shall mean the actual knowledge
(without investigation or the duty to conduct investigation) of Eric Mendelsohn.
 
8.3           By Seller Only.  Seller represents and warrants to Buyer as
follows:
 
8.3.1          [Intentionally Deleted.]
 
8.3.2           No Tax Withholding.  In accordance with Section 1445 of the
Internal Revenue Code and the applicable provisions of the California Revenue
and Taxation Code or other similar laws, (a) Seller is not now, and at Closing
will not be, a “foreign person,” and (b) Buyer need not withhold tax at the
Closing as a result of the transactions contemplated hereby.  Seller shall
deliver a separate nonforeign/residency affidavit, executed by Seller, if
reasonably required to do so by Escrow Holder.
 
8.3.3          Litigation, Etc.  To the actual knowledge of Seller (without
investigation and without the duty to conduct any investigation), there are no
actions, proceedings or investigations pending or threatened against or
affecting Seller seeking to enjoin, challenge or collect damages in connection
with the transactions contemplated by this Agreement or which would reasonably
be expected to materially and adversely affect the ability of Seller to carry
out the transactions contemplated by this Agreement or which in any way
challenge or affect Seller’s ownership of the Property.
 
8.4           By Buyer Only.  Buyer represents and warrants to Seller as
follows:
 
8.4.1          [Intentionally Deleted.]
 
8.4.2          Litigation, Etc.  To the actual knowledge of Buyer (without
investigation and without the duty to conduct any investigation), there are no
actions, proceedings or investigations pending or to the knowledge of Buyer
threatened against or affecting Buyer, Summerville or Lessee  seeking to enjoin,
challenge or collect damages in connection with the transactions contemplated by
this Agreement or which would reasonably be expected to materially and adversely
affect the ability of Buyer, Summerville, or Lessee to carry out the
transactions contemplated herein.
 
16

--------------------------------------------------------------------------------


 
9.           CERTAIN EVENTS PRIOR TO CLOSING
 
9.1           Loss.  In the event of loss (including a loss due to a
Condemnation) or damage to the Property or any portion thereof and which occurs
prior to the Closing, this Agreement shall remain in full force and effect,
Buyer shall nonetheless proceed to purchase the Property and consummate this
Agreement in accordance with the terms hereof and all insurance proceeds or
Condemnation awards payable by reason thereof shall belong to Buyer.
 
9.2           Prompt Notices.  Seller shall give prompt notice to Buyer, and
Buyer shall give prompt notice to Seller, of (i) the occurrence, or failure to
occur, of any event which occurrence or failure would be likely to cause (A) any
representation or warranty of such party contained in this Agreement to be
untrue or inaccurate in any material respect or (B) any covenant, condition or
agreement of such party contained in this Agreement to be complied with or
satisfied in all material respects and (ii) any failure of Seller or Buyer, as
the case may be, to comply with or satisfy any covenant, condition or agreement
to be complied with or satisfied under this Agreement.
 
9.3           No Agreements; Release of Mortgages.  Except for this Agreement
and matters expressly contemplated hereunder or under the Related Purchase
Agreements, from and after the Effective Date, Seller shall not enter into any
new contracts or other agreements, either written or oral, with respect to the
Property that shall survive the Closing, or become a Liability of Buyer.  Seller
shall cause any mortgages, deeds of trust or other security interests of record,
caused,  created or assumed in writing by Seller, to be satisfied in full on or
before the Closing.
 
9.4           Satisfaction of Conditions.  From and after the Effective Date,
each party covenants and agrees with the other to use good faith, commercially
reasonable efforts to satisfy or cause to be satisfied all conditions precedent
to such party’s obligations hereunder which are in such party’s control or over
which such party exercises control.
 
10.           POST-CLOSING MATTERS
 
10.1          Confidentiality and Public Disclosure.  Each party shall hold in
strict confidence all information received from the other party concerning this
transaction and shall not release any such information to third parties (other
than attorneys, accountants or other professional consultants, or lenders of the
parties) without the prior written consent of the other party unless otherwise
required by Law, which approval shall not be unreasonably withheld; provided
that Buyer shall be entitled to disclose information concerning this transaction
in connection with a secondary stock offering and as required by any applicable
securities Law.  Except as provided above, any and all releases of information
to the public relating to the sale of the Property and the transactions
contemplated hereby and under the Related Purchase Agreements by any party shall
be subject to the review and approval by the other party, which approval shall
not be unreasonably withheld.  Each party will undertake to consult with the
other prior to responding to any inquiries made by any third party respecting
the transactions contemplated by this Agreement.  The provisions of this Section
10.1 shall survive the execution and delivery of this Agreement and the
occurrence of the Closing.
 
17

--------------------------------------------------------------------------------


 
10.2          Indemnification by Buyer.  In addition to the other indemnities of
Buyer contained herein or in any of the other Transaction Documents, Buyer shall
protect, indemnify, save harmless and defend Seller and each of its respective
partners, predecessors, successors and assigns, and their respective past,
present and future officers, directors, employees, agents, representatives,
attorneys and all Persons acting by, through, under or in concert with any of
the foregoing, from and against all Liabilities, based upon, relating or arising
out of the Property, whether accruing before or after the Closing Date,
including any Liabilities relating to the presence or existence of Hazardous
Substances of any kind, on, under or about the Property or on adjoining or
neighboring property, or arising from any use of the Property; provided,
however, the foregoing indemnity shall not extend to any Liabilities which are
solely and proximately caused by the gross negligence or willful misconduct of
Seller.  Payment shall not be a condition precedent to enforcement of the
foregoing indemnification.  The provisions of this Section 10.2 shall
specifically survive the execution and delivery of this Agreement and the
occurrence of the Closing.
 
11.           BROKERS
 
Seller, on the one hand, and Buyer, on the other hand, agrees to indemnify,
defend, protect and hold the other party(ies) and the Property harmless against
any Liabilities for any broker’s commission or finder’s fee for which it is
responsible or which is asserted as a result of its own act or omission in
connection with this transaction.
 
12.           MISCELLANEOUS PROVISIONS
 
12.1           Assignment; Binding on Successors.  This Agreement shall be
binding upon and shall inure to the benefit of Buyer and Seller and their
respective representatives, successors and assigns; provided, however, that
Buyer shall not have the right to assign this Agreement or any interest or right
under this Agreement or under the Escrow or to appoint a nominee to act as Buyer
under this Agreement without obtaining the prior written consent of Seller,
which consent may be given or withheld in the sole and absolute discretion of
Seller; provided, however, that without in any way relieving Buyer of any of its
duties, covenants or obligations hereunder, upon written notice to Seller given
not less than ten (10) business days prior to the scheduled Closing Date, Buyer
may, without the consent of Seller, either (a) assign its rights and obligations
hereunder with respect to the Property to one or more Affiliates of Buyer or Dan
Baty, an individual, or (b) appoint one or more Affiliates of Buyer or Dan Baty
as a nominee to take title to the Property or any portion thereof; provided,
however, that any such (i) assignment shall be pursuant to a written assignment
and assumption agreement reasonably satisfactory to Seller and (ii) any such
Affiliate-assignee or nominee shall join in the execution and delivery of the
Release of Claims at Closing with Buyer.  Any attempted assignment in violation
of this provision shall be null and void.
 
By Buyer’s execution and delivery hereof, Buyer hereby appoints the Person
identified on Exhibit G attached hereto as its nominee to take title to the
Property.
 
18

--------------------------------------------------------------------------------


 
12.2           Attorneys’ Fees.  In any dispute or action between the parties
arising out of this Agreement or the Escrow, or in connection with the Property,
the prevailing party shall be entitled to have and recover from the other party
its costs and attorneys’ and paralegals’ fees related thereto, whether by final
judgment or by out of court settlement.  The provisions of this Section 12.2
shall survive the Closing or any earlier termination of this Agreement.
 
12.3           Notices. Any notice, consent, approval, demand or other
communication required or permitted to be given hereunder (a “notice”) must be
in writing and may be served personally or by U.S. Mail.  If served by U.S.
Mail, it shall be addressed as follows:
 
If to Seller:
c/o Health Care Property Investors, Inc.
 
3760 Kilroy Airport Way, Suite 300
 
Long Beach, California 90806
 
Attn:  Legal Department
 
Fax:  (562) 733-5200
   
with a copy to:
Latham & Watkins LLP
 
650 Town Center Drive, Suite 2000
 
Costa Mesa, California 92626-1925
 
Attn:  David C. Meckler, Esq.
 
Fax:  (714) 755-8290
   
If to Buyer:
Emeritus Corporation
 
3131 Elliott Avenue, Suite 500
 
Seattle, Washington  98121
 
Phone:  (206) 301-4493
 
Fax:  (206) 301-4500
 
Attn:  Eric Mendelsohn
    with a copy to:
Pircher, Nichols & Meeks
 
900 North Michigan Avenue, Suite 1050
 
Chicago, Illinois 60611
 
Attention:  Real Estate Notices (JDL/MJK)
 
Phone:  (312) 915-3112
 
Fax: (312) 915-3348

 
Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt.  In addition,
either party may send notices by facsimile or by a nationally recognized
overnight courier service which provides written proof of delivery (such as
U.P.S. or Federal Express).  Any notice sent by facsimile shall be effective
upon confirmation of receipt in legible form, and any notice sent by a
nationally recognized overnight courier shall be effective on the date of
delivery to the party at its address specified above as set forth in the
courier's delivery receipt.  Any party may, by notice to the other from time to
time in the manner herein provided, specify a different address for notice
purposes.
 
19

--------------------------------------------------------------------------------


 
12.4           Governing Law; Jurisdiction.  THIS AGREEMENT WAS NEGOTIATED IN
THE STATE OF CALIFORNIA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED
HEREBY.  ACCORDINGLY, EXCEPT WHERE FEDERAL LAW IS APPLICABLE AND UNLESS
OTHERWISE EXPRESSLY PROVIDED HEREIN OR REQUIRED BY ANY APPLICABLE LAW, THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA (WITHOUT REGARD OF PRINCIPLES OR CONFLICTS OF
LAW).  EACH OF BUYER AND SELLER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE STATE OF CALIFORNIA AND CONSENT TO SERVICE
OF PROCESS IN ANY LEGAL PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH, THIS
AGREEMENT, BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW.
 
12.5           Interpretation.  All provisions herein shall be construed in all
cases as a whole according to its fair meaning, neither strictly for nor against
either Buyer or Seller and without regard for the identity of the party
initially preparing this Agreement.  Titles and captions are inserted for
convenience only and shall not define, limit or construe in any way the scope or
intent of this Agreement.  References to Sections are to Sections as numbered in
this Agreement unless expressly stated otherwise.
 
12.6           Gender; Joint Obligations.  As used in this Agreement, the
masculine, feminine or neuter gender and the singular or plural number shall
each be deemed to include the others where and when the context so dictates.  If
more than one party, trust or other entity is the Buyer hereunder, the
obligations of all such parties shall be joint and several.
 
12.7           No Waiver.  A waiver by any party of a breach of any of the
covenants, conditions or agreements to be performed by the other parties shall
be in writing to be effective and no such written waiver shall be construed as a
waiver of any succeeding breach of the same or other covenants, conditions or
Agreements.
 
12.8           Modifications.  Any alteration, change or modification of or to
this Agreement, in order to become effective, must be made in writing and in
each instance signed on behalf of each party to be charged.
 
12.9           Severability.  If any term, provision, condition or covenant of
this Agreement or its application to any party or circumstances shall be held,
to any extent, invalid or unenforceable, the remainder of this Agreement, or the
application of the term, provision, condition or covenant to persons or
circumstances other than those as to whom or which it is held invalid or
unenforceable, shall not be affected, and shall be valid and enforceable to the
fullest extent permitted by law.
 
12.10         Survival.  The conveyance of the Property to Buyer shall
constitute full performance and discharge of every representation, warranty and
covenant and agreement of Seller to be performed hereunder by the Closing,
notwithstanding anything herein to the contrary.  Thereupon, all representations
or warranties, covenants or agreements by either Buyer or Seller contained in
this Agreement will terminate and will not survive the Closing, except for the
representations and agreements that contemplate performance after Closing such
as the proration matters set forth in Section 6.2, the post-closing matters set
forth in Section 10, payment of brokerage fees set forth in Section 11, all
matters set forth in this Section 12.10 and the Release of Claims to be executed
and delivered by Buyer, Lessee, and any nominees of Buyer hereunder or under any
Related Purchase Agreement in favor of Seller at the Closing, and any other
matter or provision hereof that is expressly stated in this Agreement to survive
the Closing.
 
20

--------------------------------------------------------------------------------


 
12.11         Merger of Prior Agreements.  This Agreement and the other
Transaction Documents contain the entire understanding between the parties
relating to the transactions contemplated by this Agreement and under the
Related Purchase Agreements.  All prior or contemporaneous agreements,
understandings, representations and statements, whether direct or indirect, oral
or written, are merged into and superseded by this Agreement and the other
Transaction Documents, and shall be of no further force or effect.
 
12.12         Time of Essence.  Time is of the essence of this Agreement.
 
12.13         Counterparts.  This Agreement may be signed in multiple
counterparts which, when duly delivered and taken together, shall constitute a
binding Agreement between all parties.
 
12.14         Exhibits and Addendum.  All exhibits and the addendum attached to
this Agreement are incorporated herein by reference.
 
12.15         Cooperation of Parties.  Each party agrees to sign any other and
further instruments and documents and take such other actions as may be
reasonably necessary or proper in order to accomplish the intent of this
Agreement.
 
12.16         No Third Party Beneficiaries.  Except as otherwise expressly
provided herein, the provisions of this Agreement are intended to be solely for
the benefit of the parties hereto, and the execution and delivery of this
Agreement shall not be deemed to confer any rights upon, nor obligate any of the
parties hereunder, to any person or entity other than the parties to this
Agreement.
 
12.17         Dates.  If, pursuant to this Agreement, any date indicated herein
falls on an official United States holiday, or a Saturday or Sunday, the date so
indicated shall mean the next business day following such date.
 
12.18         Waiver of Trial by Jury. BUYER AND SELLER EACH ACKNOWLEDGE THAT IT
HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL
BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE OF CALIFORNIA
AND THE STATE IN WHICH THE PROPERTY IS LOCATED.  BUYER AND SELLER EACH HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT (OR ANY AGREEMENT FORMED
PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF BUYER AND SELLER WITH RESPECT TO THIS AGREEMENT
(OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE;
BUYER AND SELLER EACH HEREBY AGREES AND CONSENTS THAT, SUBJECT TO SECTION 12.19,
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.
 
BUYER’S INITIALS:
/s/ EM
 
 
   
SELLER’S INITIALS:
/s/ BM
 

 
21

--------------------------------------------------------------------------------


 
12.19         Arbitration of Disputes.
 
(a)           EXCEPT AS PROVIDED IN SECTION 12.19(b) BELOW, ANY CONTROVERSY,
DISPUTE OR CLAIM OF WHATSOEVER NATURE ARISING OUT OF, IN CONNECTION WITH, OR IN
RELATION TO THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS AGREEMENT,
INCLUDING ANY CLAIM BASED ON CONTRACT, TORT OR STATUTE, SHALL BE DETERMINED BY
FINAL AND BINDING, CONFIDENTIAL ARBITRATION ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) IN ACCORDANCE WITH ITS THEN-EXISTING REAL ESTATE
INDUSTRY ARBITRATION RULES, EXCEPT AS MODIFIED BY EXPRESS PROVISIONS
HEREIN.  THE ARBITRATION SHALL BE CONDUCTED BY A SINGLE ARBITRATOR WHO SHALL BE
A RETIRED JUDGE OF THE COURT SELECTED BY MUTUAL AGREEMENT OF THE PARTIES, AND IF
THEY CANNOT SO AGREE WITHIN FIFTEEN (15) DAYS AFTER THE CLAIM DATE, THE
ARBITRATOR SHALL BE A RETIRED JUDGE OF THE COURT SELECTED UNDER THE AAA
RULES.  ANY ARBITRATION HEREUNDER SHALL BE GOVERNED BY THE UNITED STATES
ARBITRATION ACT, 9 U.S.C. 1-16 (OR ANY SUCCESSOR LEGISLATION THERETO), AND
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED BY ANY STATE
OR FEDERAL COURT HAVING JURISDICTION THEREOF.  NEITHER BUYER, SELLER NOR THE
ARBITRATOR SHALL DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY ARBITRATION
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF ALL PARTIES; PROVIDED, HOWEVER,
THAT EITHER PARTY MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY SUCH
ARBITRATION TO ITS PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS
AND ACCOUNTANTS AND TO ANY OTHER PERSON TO WHOM DISCLOSURE IS REQUIRED BY
APPLICABLE GOVERNMENTAL REQUIREMENTS, INCLUDING PURSUANT TO AN ORDER OF A COURT
OF COMPETENT JURISDICTION.  UNLESS OTHERWISE AGREED BY THE PARTIES, ANY
ARBITRATION HEREUNDER SHALL BE HELD AT A NEUTRAL LOCATION SELECTED BY THE
ARBITRATOR IN LOS ANGELES, CALIFORNIA.  THE COST OF THE ARBITRATOR AND THE
EXPENSES RELATING TO THE ARBITRATION (EXCLUSIVE OF LEGAL FEES) SHALL BE BORNE
EQUALLY BY BUYER AND SELLER UNLESS OTHERWISE SPECIFIED IN THE AWARD OF THE
ARBITRATOR.  SUCH FEES AND COSTS PAID OR PAYABLE TO THE ARBITRATOR SHALL BE
INCLUDED IN “COSTS AND ATTORNEYS’ AND PARALEGALS’ FEES” FOR PURPOSES OF
SECTION 12.2 AND THE ARBITRATOR SHALL SPECIFICALLY HAVE THE POWER TO AWARD TO
THE PREVAILING PARTY PURSUANT TO SUCH SECTION 12.2 SUCH PARTY’S COSTS AND
EXPENSES INCURRED IN SUCH ARBITRATION, INCLUDING FEES AND COSTS PAID TO THE
ARBITRATOR.  DISCOVERY SHALL BE LIMITED TO REQUESTS FOR PRODUCTION OR INSPECTION
OF DOCUMENTS AND THINGS, REQUESTS FOR ADMISSIONS AND DEPOSITIONS, UNDER THE
CALIFORNIA DISCOVERY ACT, AS INCORPORATED INTO THE CODE OF CIVIL PROCEDURE.  ALL
SUCH DISCOVERY SHALL BE COMPLETED NO LATER THAN TEN (10) DAYS BEFORE THE FIRST
HEARING DATE ESTABLISHED BY THE ARBITRATOR.  THE ARBITRATOR MAY EXTEND SUCH
PERIOD IN THE EVENT OF A PARTY’S FAILURE OR REFUSAL TO PROVIDE IN COMPLIANCE
WITH THE CODE OF CIVIL PROCEDURE EXCEPT FOR THE TIME PROVISIONS, REQUESTED
DISCOVERY AUTHORIZED BY THESE ARBITRATION PROVISIONS FOR ANY REASON WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, OBJECTIONS RAISED TO SUCH DISCOVERY OR
UNAVAILABILITY OF A WITNESS DUE TO ABSENCE OR ILLNESS.  NO PARTY SHALL BE
ENTITLED TO “PRIORITY” IN CONDUCTING DISCOVERY.  THE ARBITRATOR SHALL DETERMINE
THE MANNER IN WHICH THE ARBITRATION HEARING IS CONDUCTED INCLUDING THE TIMING
AND PRESENTATION OF EVIDENCE AND ARGUMENT, AND ALL OTHER QUESTIONS THAT MAY
ARISE WITH RESPECT TO THE ARBITRATION PROCEEDINGS.  THE ARBITRATOR SHALL BE
REQUIRED TO DETERMINE ALL ISSUES IN ACCORDANCE WITH EXISTING CASE AND STATUTORY
LAWS OF CALIFORNIA.  THE RULES OF EVIDENCE APPLICABLE TO CIVIL TRIALS IN
CALIFORNIA SHALL BE APPLICABLE TO THE ARBITRATION PROCEEDING.  THE ARBITRATOR
SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AS IS EXPRESSLY
PROVIDED BY THIS AGREEMENT.  THE ARBITRATOR SHALL ISSUE AN AWARD AT THE CLOSE OF
THE ARBITRATION PROCEEDING THAT SHALL DISPOSE OF ALL OF THE CONTROVERSIES,
DISPUTES AND CLAIMS OF THE PARTIES THAT ARE THE SUBJECT OF THE ARBITRATION.
 
22

--------------------------------------------------------------------------------


 
(b)           THE PROVISIONS OF THIS SECTION 12.19 SHALL NOT APPLY TO ANY
REQUEST OR APPLICATION FOR AN ORDER OR DECREE GRANTING ANY PROVISIONAL OR
ANCILLARY REMEDY (SUCH AS A TEMPORARY RESTRAINING ORDER OR INJUNCTION) WITH
RESPECT TO ANY RIGHT OR OBLIGATION OF EITHER PARTY TO THIS AGREEMENT, AND ANY
PRELIMINARY DETERMINATION OF THE UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR
ISSUE AS IS REQUIRED TO DETERMINE WHETHER OR NOT TO GRANT SUCH RELIEF.  A FINAL
AND BINDING DETERMINATION OF SUCH UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR
ISSUE SHALL BE MADE BY AN ARBITRATION CONDUCTED PURSUANT TO THIS SECTION 12.19
AFTER AN APPROPRIATE TRANSFER OR REFERENCE TO THE ARBITRATOR SELECTED PURSUANT
TO THIS SECTION 12.19 UPON MOTION OR APPLICATION OF EITHER PARTY HERETO.  ANY
ANCILLARY OR PROVISIONAL RELIEF WHICH IS GRANTED PURSUANT TO THIS SECTION
12.19(b) SHALL CONTINUE IN EFFECT PENDING AN ARBITRATION DETERMINATION AND ENTRY
OF JUDGMENT THEREON PURSUANT TO THIS SECTION 12.19.
 
NOTICE:  BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL.  BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION.  IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.
 
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.
 
BUYER’S INITIALS:
/s/ EM
 
 
 
 
SELLER’S INITIALS:
/s/ BM
 

 
12.20                      [Intentionally Omitted].
 
12.21                      No Consent or Waiver Relating to Emeritus/Summerville
Merger Transaction.  Nothing contained herein or in any of the other Transaction
Documents (except as expressly provided therein) shall be deemed or construed to
be the consent or approval by or waiver of any rights by HCP or any Affiliate of
HCP to the proposed Emeritus/Summerville Merger.
 
12.22                      Property Disclosures Generally.  Buyer hereby waives
the right to receive and any obligation of Seller to deliver any disclosures
applicable to the Property and required by Law; provided, however, if such
waiver is not permitted by applicable Law, then Buyer shall promptly notify
Seller in writing thereof and Seller shall provide, at Buyer’s expense, any such
required disclosures as soon as practicable following Seller’s receipt of
Buyer’s notice. The provisions of this Section 12.22 shall survive the Closing
or any earlier termination of this Agreement.
 
[Signature Page Follows]
 
23

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
SELLER:
HEALTH CARE PROPERTY INVESTORS, INC.,
 
a Maryland corporation
     
By: /s/ Brian J. Maas
     
Brian J. Maas
         
Its: Senior Vice President


 
[Signature Page Continues on Following Page]
 
1

--------------------------------------------------------------------------------


 
BUYER:
EMERITUS CORPORATION,
   
a Washington corporation
           
By:
/s/ Eric Mendelsohn
     
Eric Mendelsohn
     
Director of Real Estate and Legal Affairs
 



2

--------------------------------------------------------------------------------


 
ACCEPTANCE BY TITLE COMPANY
 
Title Company hereby agrees to establish an Escrow and act as the “Escrow
Holder” in accordance with the provisions of the Agreement.  Title Company
further agrees to deliver immediately to Buyer and Seller fully executed copies
of the Agreement.  Title Company’s Escrow Number and Escrow Officer for the
transaction contemplated hereby, address for notices for this Escrow, Escrow
Account No. and wiring information is set forth below.
 
CHICAGO TITLE INSURANCE COMPANY
                           
By:
/s/ Angie Koetters                 
Its:
Escrow Officer                 
Date:  August ___, 2007
                     
Escrow No.:
27061889
                 
Escrow Officer:
Angie Koetters 
       
Telephone No.:
(312) 223-2718
       
Fax No.:
(312) 223-5888
                 
Address for Notices:
Chicago Title and Trust Company 
       
171 North Clark 
       
Chicago, IL  60601 
                 
Wiring Information:
                     
Bank:
LaSalle National Bank 
       
135 S. LaSalle Street 
       
Chicago, IL  60603 
                 
ABA No.:
                    
Credit to:
Chicago Title and Trust Company, Loop 
                                   
 
 
Account No.:
                    
Reference:
Escrow No. D1 027047813
       
Escrow Officer:
Angie Koetters
         
Closing Division: D1
       
Re:  HCP/Emeritus
   

 


3

--------------------------------------------------------------------------------